 ROY LOTSPEICH PUBLISHING CO.517Roy N.Lotspeich Publishing Co. and Knoxville News-paper Guild,LocalNo. 76,affiliated with the Ameri-canNewspaperGuild,AFL-CIO.Cases10-CA-9662 and 10-RC-8734'June 26, 1973SUPPLEMENTAL DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND KENNEDYOn October27, 1972,the NationalLaborRelationsBoard issued a Decision and Order2in the above-entitled proceeding finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices in violation of Section 8(a)(1) and (5) andSection 2(6) and(7) of the NationalLaborRelationsAct, as amended,and ordering the Respondent tocease and desist therefrom and to take certain affir-mative action to remedy such unfair labor practices.Because the eligibility issue involved herein, whichwas not permitted to be relitigated,raises a close legaland policy question,the Board, on its own motion,'has decided to reexamine and reconsider its originalDecision and Order and the entire record in the mat-ter.Pursuant to the provisions of Section 3(b) of theNational LaborRelations Act,as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its opposition to the General Counsel's Motionfor Summary Judgment in the instant proceeding, theRespondent had argued that the Union did not repre-sent a majority of the unit employees and therefore itscertificationwas invalid because employee StewardJudkins was ineligible to vote in the election in theunderlying representation Case 10-RC-8734. Admit-tedly, Judkins' ballot could have been decisive in theelection, as the vote was 20 to 19 in favor of theUnion. However, we granted the General Counsel'sMotion for Summary Judgment only because we re-fused to relitigate Judkins' eligibility which had previ-ously been litigated in the representation proceeding.The facts relevant to Judkins' eligibility are as fol-1The representation proceeding has been joined with the instant unfairlabor practice proceeding in order to determine the issues that were raisedin both proceedings2 199 NLRB No 166.3 In view of our determination herein, we find it unnecessary to rule uponthe Respondent'smotion for reconsideration filed on June 6, 1973.lows: Judkins tendered his resignation and gave a2-week notice about August 1, 1971, some 2 weeksprior tothe August12 election.Later,Judkins in-formed theCompanythat he would report to workonly throughTuesday, August 10.On August 10, Jud-kins received his final paycheck,departed the prem-ises,and did not appear forworkafter that date.Included in this last check was payment for two paidholidays earned prior to his August 10 departure. Thepayroll period ended Saturday,August 14.Judkinsvoted in the August 12 election,but his ballot waschallengedby theBoard agent,since his name did notappear on the eligibility list.Although Judkins' last day ofwork wasTuesday,August 10,the Regional Director considered that thetwo paid holidays due him were taken on Wednesdayand Thursday, August 11and 12,and that Friday andSaturday were hisdays off.The Regional Directortherefore concluded that Judkins'final paycheck cov-ered the full period of August 1 through August 14.Since according to the Regional Director,Judkins wasstillon the Respondent'spayrollon August 12, thedate of the election,he ruled that Judkins was aneligible voter who met the eligibility rule requiring anindividual to be employed during the eligibility periodand on the election date.We denied the Respondent'srequest for review of this ruling. The Regional Direc-tor opened and counted Judkins' ballot along with sixother challenged ballots resulting in a 19 to 19 tie.After two other challenges were subsequently de-termined,the Union was found to have won the elec-tion 20 to 19, and was certified.In determining employee eligibility, the Board haslong adhered to the following rule set forth inRa-RichManufacturingCorporation,120 NLRB 1444, 1447:"It is well settled that,in order to be eligible to vote,an individual must be employedand workingon theestablished eligibility date, unless absent for one ofthe reasons set out in the Direction of Election." (Em-phasis supplied.)See alsoN.L.R.B.v.Dalton SheetMetal Co.,472 F.2d 257 (C.A. 5, 1973);Schick,Incor-porated,114 NLRB 931, 934;Barry Controls, Incorpo-rated,113 NLRB 26, 27-28;ColecraftMfg. Co., Inc.,162 NLRB 680, 689 (remanded on other grounds 385F.2d 998);The Crossett Company,140 NLRB 667,676;FamilyHeritage Home-Beaver Dam,Incorporat-ed,195 NLRB 1100. Under this rule, the Board hasheld consistently that employees who are hired on theeligibility date, but do not report for work until a laterdate,are ineligible to vote. The decisions are ground-ed on the principle that although these newly hiredemployees do, in fact,have a vital interest in the out-come of a representation election,it is incumbentupon the Board to establish certain rules for the or-derlyconduct of its elections and to insure a certain204 NLRB No. 61 518DECISIONSOF NATIONALLABOR RELATIONS BOARDdegree of stability in the election process. SeeGreen-span Engraving Corp.,137NLRB 1308, 1311. TheBoard adheres to a similar position with respect toemployee election day eligibility status, and has heldthat when an employee quits his employment andstops working at a date prior to election day, he is noteligible to vote.Midland Steamship Line, Inc.,66NLRB 836, 840, 841;Ralph H. Baker d/b/a Birming-ham Cartage Company,193NLRB 1057. CompareN.L.R.B. v. General Tube Co.,331 F.2d 751 (C.A. 6,1964}-where employee eligibility was grounded onthe employees' actually having performed work onthe day of the election. Thus, the Board's test foremployees entering and leaving the unit is the clear,objective fact of actual work on the eligibility dates.The Regional Director's ruling as to Judkins' eligi-bility appears to expand the Board's previously statedeligibility requirements and to be in direct conflictwith several of the above Board and court decisions.Accordingly,we have reconsidered the eligibilityquestion and upon reconsideration, we now find that,under our well established eligibility requirements,Judkins, who did not work on election day, was noteligible to vote even though he was paid for the dayand was considered to be on the payroll and to beemployed on election day. As Judkins' ballot couldhave affected the results of the election and as thecommingling of Judkins' ballot with six others makesit impossible to determine whether he had voted foror against the Union,we conclude that the Union'smajority has not been properly established and, there-fore,it should not have been certified.4 In these cir-cumstances,we conclude that we must vacate ourDecision and Order which improvidently granted theGeneral Counsel's Motion for Summary Judgmentand we must dismiss the complaint herein in its entire-ty.ORDERIt is hereby ordered that the Decision and Orderissued on October 27, 1972, be, and it hereby is, vacat-ed.IT IS FURTHER ORDERED that the General Counsel'sMotion for Summary Judgment be, and it hereby is,denied.IT IS FURTHER ORDERED that the complaint herein be,and it hereby is, dismissed in its entirety.IT IS ALSO FURTHER ORDERED that the certificationissued to the Union in Case 10-RC-8734 be, and ithereby is, revoked, and that Case 10-RC-8734 be,and it hereby is, remanded to the Regional Directorfor appropriate action consistent with the decisionherein, including the direction of a new election ifappropriate.4 NAPA New YorkWarehouse,Inc,75 NLRB 1269, 1274, cited inJ ICase Co,(unpublished)23 LRRM 1667, 1668